     Case 3:20-cv-00272-MMD-WGC Document 8 Filed 06/22/20 Page 1 of 5




1

2

3

4

5

6                                        UNITED STATES DISTRICT COURT
                                              DISTRICT OF NEVADA
7

8                                                             Case #3:20-cv-0272-MMD-WGC
      THE CINCINNATI SPECIALTY UNDER-
9     WRITERS INSURANCE COMPANY.
                                                              VERIFIED PETITION FOR
10                       PlaintifT(s),                        PERMISSION TO PRACTICE
                                                              IN THIS CASE ONLY BY
11          vs.                                               ATTORNEY NOT ADMITTED
      RED ROCK HOUNDS, etc.; LYNN                             TO THE BAR O F THIS COURT
12                                                            AND DESIGNATION OF
      LLOYD, individually; and TRACY                          LOCAL COUNSEL
13    TURNBOW (Interested Party)
                   Defendant(s).
14                                                            FILING FEE IS $250.00

15

16                        Scott J. Tepper            Petitioner, respectfully represents to the Court:
                         (name of petitioner)
17
              1.         That Petitioner is an attorney at law and a member of the law firm of
18
                                          Raskin Goriiam Anderson Law, LLP
19                                                     (firm name)

20     with offices at                                 11333 Iowa Avenue
                                                        (street address)
21
                         Los Angeles                                California                    90025
22                         (city)                                    (state)                     (zip code)

23               310-202-5544                          stepper@raskinlawllp.com
        (area code + telephone number)                      (Email address)
24
              2.         That Petitioner has been retained personally or as a member of the law firm by
25
          Red Rock Hounds, Inc. and Lynn Lloyd             to provide legal representation in connection with
26                  [client(s)]

27     the above-entitled case now pending before this Court.

28                                                                                                       Rev. 5/16
     Case 3:20-cv-00272-MMD-WGC Document 8 Filed 06/22/20 Page 2 of 5




 1             3.      That since       January 5,1972          Petitioner has been and presently is a
                                             (date)
 2     member in good standing of the bar of the highest Court of the State of             Cali fcmia
                                                                                            (state)
 3     where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or

 4     from the cleric of the supreme court or highest admitting court of each state, territory, or insular

 5     possession of the United States in which the applicant has been admitted to practice law certifying

 6     the applicant's membership therein is in good standing.

 7             4.      That Petitioner was admitted to practice before the following United States District

 8     Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts

 9     of other States on the dates indicated for each, and that Petitioner is presently a member in good

10     standing of the bars of said Courts.

11                            Court                              Date Admitted             Bar Number

12                  California Supreme Court                      January 5,1972               51693

13       U.S. District Court, Central District of California     January 24,1972               None

14      U.S. District Court, Northern District of California      March 14,1972                None

15      U.S. District Court, Southern District of California       July 18,1974                None

16      U.S. District Court, Eastern District of California      January 29,2013               None

17                     U.S. Supreme Court                        January 20,1975               None

18             U.S. Ninth Circuit Court of Appeals               November?, 1972               None
              U.S. Federal Circuit Court of Appeals                                            None
19                                                            November 27,1992
               5.     That there are or have been no disciplinary proceedings instituted against petitioner,
20
       nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
21
       or administrative body, or any resignation or termination in order to avoid disciplinary or
22
       disbarment proceedings, except as described in detail below:
23
        (State none if Petitioner has no disciplinary proceedings, etc.) NONE
24
25

26
27

28                                                                                                     Rev. S/16
     Case 3:20-cv-00272-MMD-WGC Document 8 Filed 06/22/20 Page 3 of 5




 1             6.       That Petitioner has never been denied admission to the State Bar of Nevada. (Give

 2     particulars if ever denied admission):

 3     (State "none" if Petitioner has never been denied admission.) NONE
 4

 5

               7.       That Petitioner is a member of good standing in the following Bar Associations.

       (State "none" if Petitioner is not a member of other Bar Associations.)
       California State Bar;
       California Lawyers Association (previously part of the California State Bar);
       Los Angeles County Bar Association

10             8.       Petitioner has filed app!ication(s) to appear as counsel under Local Rule IA 11 -2

11     (formeriy LR lA 10-2) during the past three (3) years in the following matters: (State "none" if no applications.)

12     Date of Application               Cause                         Title of Court                Was Application
                                                                     Adniinistrative Body              Granted or
13                                                                     or Arbitrator                     Denied
14             NONE

15

16

17

18

19                        (If necessary, please attach a statement of additional applications)

20             9.       Petitioner consents to the jurisdiction of the courts and disciplinary boards of the

21     State of Nevada with respect to the law of this state goveming the conduct of attorneys to the same

22     extent as a member of the State Bar of Nevada.
23              10.     Petitioner agrees to comply with the standards of professional conduct required of

24     the members of the bar of this court.
25              1 i.     Petitioner has disclosed in writing to the client that the applicant is not admitted to

26     practice in this jurisdiction and that the client has consented to such representation.

27

28                                                            ^                                                Rev. 5/16
     Case 3:20-cv-00272-MMD-WGC Document 8 Filed 06/22/20 Page 4 of 5




 1            That Petitioner respectfully prays that Petitioner be admitted to practice before this Court
                                    -T-TTTo ^ . or-. ^VTT IT   I cleciare under penalty of perjury under the laws of the United
2      FOR THE PURPOSES OF THIS CASE ONLY,                     s t a t e s of America that the foregoing is true and correct.
                                                               Executed on May 22, 2020.
3
4                                                                                         's signature
       STATE OF
5                                                     I work and live in Los Angeles County, California. W e are in lockdown
       COUNTY OF                                      status and my office is closed. I am sheltering at h o m e b e c a u s e of my
                                                      vulnerable a g e (74). No notaries are available. I certify the matters
6                                                     herein by declaration pursuant to 2 8 U.S.C. sec. 1746.

7                                              Petitioner, being first duly sworn, deposes and says:

8      That the foregoing statements are true.

9
                                                                             Petitioner's signature
10     Subscribed and sworn to before me this

n
                    day of,.
12

13
                       Notary Public or Clerk of Court
14

15

16                     DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                        THE BAR OF THIS COURT AND CONSENT THERETO.
17
               Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
18
       believes it to be in the best interests of the client(s) to designateRichard G. Hill          ,
19                                                                      (name of local counsel)
       Attorney at Law, member of the State of Nevada and previously admitted to practice before the
20
       above-entitled Court as associate resident counsel in this action. The address and email address of
21
       said designated Nevada counsel is:
22
23                                                    652 Forest S t                                                                   ,
                                                      (stre^ address)
24
                            Reno                                              Nevada                                89509
25                        (city)                                              (state)                              (zip code)

26               775-348-0888                              rhill@richardhillaw.com
        (area code + telephone number)                          (Email address)
27

28                                                                                                                         Rev. S / I 6
Case 3:20-cv-00272-MMD-WGC Document 8 Filed 06/22/20 Page 5 of 5




1    By this designation the petitioner and undersigned party(ics) agree that this designation constitutes

2    agreement and authorization for die designated resident admitted counsel to sign stipulations

3    binding on all of us.

4
5                APPOINTMENT O F DESIGNATED RESIDENT NEVADA COUNSEL

6                                                                          R i c h a r d G. H i l l ,   L t d . , and
         — T h e undersigned party(ie8)appoiwt(s)                Rjcha^g                                ^      as
                                                           (name of local counsel)
 8   his/her/their Designated Resident Nevada Counsel in this case.

 9
10
li                                               Red Rock Hounds, Inc. by Lynn Lloyd, President
12
13                                                      i
                                                         ^ignatUfe)
14
                                                 Lynn Lloyd
15
                                                 (type or print party name, title)
16

17                              CONSENT OF DESI
              The undersigned hereby consents to serv                  iate resident Nevada counsel in this case.
IS
19
20                                                      iated Resident Nevada Counsel's signature
                                                  -00596 — —           —        ftitB@!iehai'dhilliwr.oom
21
                                                 Bar number                     Email address
22
23
     APPROVED:
24
      Dated: this            day of.                        ^ 20   .
25
26
      U N I T E D S T A T E S D I S T R I C T JUEXJE
27
28                                                                                                             Rev. 5/16
